Fourth Court of Appeals
                                            San Antonio, Texas
                                                   December 23, 2015

                                               No. 04-15-00640-CR



                                                   Eduardo REYES,
                                                      Appellant

                                                        v.
                                                   The State of s
                                               The STATE of Texas,
                                                     Appellee

                         From the 226th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2014CR0808
                                  Honorable Sid L. Harle, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 20, 2016.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                Robert F. Gebbia
                 District Attorney, Bexar County                  107 Woodward Place
                 101 W. Nueva, Suite 370                          San Antonio, TX 78204
                 San Antonio, TX 78205